
	

113 HR 4763 IH: Trade Protection Not Troll Protection Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4763
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Cárdenas (for himself and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 with respect to requirements for domestic industries, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Trade Protection Not Troll Protection Act.
		2.Unfair practices in import trade
			(a)In generalSection 337 of the Tariff Act of 1930 (19 U.S.C. 1337) is amended as follows:
				(1)Subsection (a) is amended—
					(A)in paragraph (3)—
						(i)by striking or at the end of subparagraph (B);
						(ii)in subparagraph (C), by striking engineering, research and development, or licensing. and inserting engineering and research and development; or; and
						(iii)by adding after subparagraph (C) the following:
							
								(D)substantial investment in licensing activities that leads to the adoption and development of
			 articles that incorporate the patent, copyright, trademark, mask work, or
			 design.;
						(B)by redesignating paragraph (4) as paragraph (5); and
					(C)by inserting after paragraph (3) and following:
						
							(4)For purposes of paragraph (3), the complainant may not rely upon activities by its licensees unless
			 the license leads to the adoption and development of articles that
			 incorporate the claimed patent, copyright, trademark, mask work, or design
			 for sale in the United States..
					(2)Subsection (b) is amended by adding at the end the following:
					
						(4)
							(A)Whenever a complaint relies, in whole or in part, on activity falling under subparagraph (C) or (D)
			 of subsection (a)(3) in order to meet the legal standard set forth in
			 subsection (a)(3), the Commission may not initiate an investigation until
			 the Commission has first conducted a preliminary investigation of whether
			 it is likely that an industry in the United States exists or is in the
			 process of being established within the meaning of subsection (a)(2).
							(B)In the preliminary investigation under subparagraph (A), the complainant’s case shall be limited to
			 the assertions and evidence set forth in the complaint, and confidential
			 business information contained in the complaint that may be disclosed
			 under protective order, and the Commission shall accept additional facts,
			 evidence, and argument from named respondents and the public.
							(C)The Commission shall render its determination in the preliminary investigation under this paragraph
			 not later than 45 days after the filing of the complaint. If the
			 Commission finds that it is not likely that an industry in the United
			 States exists or is in the process of being established, the Commission
			 may not initiate an investigation of the matter alleged in the complaint.. 
				(3)Subsection (c) is amended—
					(A)by striking the first sentence and inserting the following:
						The Commission shall determine, with respect to each investigation conducted by it under this
			 section, whether or not there is a violation of this section, except that
			 the Commission—(A)may, by issuing a consent order or on the basis of an agreement between the private parties to the
			 investigation, including an agreement to present the matter for
			 arbitration, terminate any such investigation, in whole or in part,
			 without making such a determination; or
							(B)
								(i)may determine during the course of the investigation that the articles under investigation should
			 not be excluded from entry based upon consideration of the public
			 interest, including the effect of such exclusion upon the public health
			 and welfare, competitive conditions in the United States economy, the
			 production of like or directly competitive articles in the United States,
			 United States consumers, whether protected articles in the United States
			 will be protected by an exclusion order, and whether the complainant or
			 its licensees can meet market demand for protected articles; and
								(ii)upon a finding under clause (i) that the articles should not be excluded, shall terminate the
			 investigation, in whole or in part, without making any further
			 determination.;
					(B)in the second sentence, by striking Each determination and inserting the following:
						
							(2)Each determination; and
					(C)in the third sentence, by striking equitable defenses and inserting equitable defenses, including equitable defenses and principles applied to any remedy considered in
			 United States district courts,.
					(4)Subsection (d)(1) is amended—
					(A)by striking considering the effect of such exclusion upon the public health and welfare, and inserting considering equitable defenses and principles and the effect of such exclusion upon the public
			 interest, including the public health and welfare,; and
					(B)by striking and United States consumers, and inserting United States consumers, whether protected articles in the United States will be protected by an
			 exclusion order, and whether the complainant or its licensees can meet
			 market demand for protected articles,.
					(5)Subsection (e)(1) is amended—
					(A)by striking considering the effect of such exclusion upon the public health and welfare, and inserting considering equitable defenses and principles and the effect of such exclusion upon the public
			 interest, including the public health and welfare,; and
					(B)by striking and United States consumers, and inserting United States consumers, whether protected articles in the United States will be protected by an
			 exclusion order, and whether the complainant or its licensees can meet
			 market demand for protected articles,.
					(6)Subsection (f)(1) is amended—
					(A)by striking considering the effect of such exclusion upon the public health and welfare, and inserting considering equitable defenses and principles and the effect of such exclusion upon the public
			 interest, including the public health and welfare,; and
					(B)by striking and United States consumers, and inserting United States consumers, whether protected articles in the United States will be protected by an
			 exclusion order, and whether the complainant or its licensees can meet
			 market demand for protected articles,.
					(7)Subsection (g)(1) is amended, in the matter following subparagraph (E)—
					(A)by striking considering the effect of such exclusion upon the public health and welfare, and inserting considering equitable defenses and principles and the effect of such exclusion upon the public
			 interest, including the public health and welfare,; and
					(B)by striking and United States consumers, and inserting United States consumers, whether protected articles in the United States will be protected by an
			 exclusion order, and whether the complainant or its licensees can meet
			 market demand for protected articles,.
					(b)Effective dateThe amendments made by subsection (a) shall apply to complaints filed under section 337 of the
			 Tariff Act of 1930 on or after the date of the enactment of this Act.
			
